931 F.2d 886Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl S. HUNTER, Plaintiff-Appellant,v.Marion BAKER, Defendant-Appellee.
No. 91-7282.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 25, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-89-2080-3)
Earl S. Hunter, appellant pro se.
Nancy Chastain Wicker, Leventis, Strom & Wicker, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Earl S. Hunter appeals from the district court's orders dismissing his 42 U.S.C. Sec. 1983 complaint and denying his Fed.R.Civ.P. 59 motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hunter v. Baker, CA-89-2080-3 (D.S.C. Sept. 17, 1990 and Feb. 4, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.